Citation Nr: 0733390	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  06-10 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from November 1994 to December 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied service connection for PTSD.  In June 2007, the 
veteran testified at a Travel Board hearing at the RO before 
the undersigned Veterans Law Judge.  A transcript is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The veteran contends that she has PTSD as a result of being 
sexually assaulted by a fellow service member, during 
advanced training in service, in April 1995.

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible evidence 
that the claimed in-service stressor actually occurred.  38 
C.F.R. 3.304(f) (2007).  With respect to claims for service 
connection for PTSD based upon in-service personal assault, 
38 C.F.R. § 3.304(f)(3) provides additional procedural 
safeguards and considerations which must be addressed prior 
to an adjudication of a claim.

Cases involving allegations of a personal assault fall within 
the category of situations in which it is not unusual for 
there to be an absence of service records documenting the 
events of which the veteran complains.  Therefore, evidence 
from sources other than the veteran's service records may 
corroborate an account of a stressor incident.  See, e.g., 
Patton v. West, 12 Vet. App. 272, 281 (1999).  Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; 
and statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(3).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  VA may submit any evidence 
that it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  Id.

With regard to personal assault cases, the Court pointed out 
in the Patton case that "VA has provided special evidentiary 
development procedures, including the interpretation of 
behavior changes by a clinician and interpretation in 
relation to a medical diagnosis."  Patton, supra, citing VA 
Adjudication Procedure Manual M21-1, Part III, 5.14c (8)) 
(later redesignated as Part VI, 11.38b(2), and now 
rescinded).  The Court also held that those provisions of 
Manual M21-1, which provided special evidentiary procedures 
for PTSD claims based on personal assault, were substantive 
rules that were the equivalent of VA regulations.  See YR v. 
West, 11 Vet. App. 393 (1998); Cohen v. Brown, 10 Vet. App. 
128 (1997). 

The Board notes that the above cited manual provisions have 
been rescinded.  The current version of 38 C.F.R. § 3.304(f) 
essentially serves to codify the previously existing 
provisions of VA Adjudication Procedure Manual M21-1, and new 
manual provisions provide guidance in developing PTSD claims 
based upon personal assault.  See VA Adjudication Manual 
(Manual Rewrite), M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section D, Para. 17.

The record shows the veteran has not been provided with 
complete notice of the provisions that apply to cases 
involving service connection for PTSD, to include those 
claims based on allegations of personal or sexual assault.  
The Board points out that in Bradford v. Nicholson, 20 Vet. 
App. 200 (2006), the U.S. Court of Appeals for Veterans 
Claims (Court) noted that section 3.304(f)(3) provides 
"unequivocally" that "VA will not deny a PTSD claim that 
is based on in-service personal assault" without first 
providing the requisite notice.  In addition, the notice to 
the veteran must also meet the requirements of the recent 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), with respect to the elements of a claim for 
service connection and rating claims, as appropriate.

With regard to this claim, the Board notes that VA treatment 
records and a private treatment record for the veteran show 
that PTSD has been diagnosed.  

In June 2007, the veteran testified that the date of the 
reported sexual assault in service was April 16, 1995, and 
that on the day after the incident she was seen in the 
Emergency Room (ER) at the San Diego Naval Hospital.  She 
also submitted a document titled "Personnel Data", which 
reflects that she was seen in the ER of the San Diego Naval 
Medical Center on April 17, 1995, at 16:03.  While the claims 
file reflects that the NPRC attempted to obtain records from 
the San Diego Navy facility for the veteran, the search was 
conducted only for 1996.  Pursuant to VA's duty to assist the 
veteran, an attempt should be made to obtain any records 
pertaining to her visit to the San Diego Naval Hospital ER on 
April 17, 1995.  See 38 U.S.C.A. § 5103A(a),(b),(c); 38 
C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any records from the 
San Diego Naval Hospital (or Naval Medical 
Center) associated with the veteran's 
visit to the ER on April 1, 1995.  A 
negative response should be requested if 
no such records are available.  

2.  Furnish to the veteran and her 
representative a letter providing 
notification of the duties to notify and 
assist imposed by the VCAA, to include an 
appropriate PTSD stressor development 
letter.  The veteran should specifically 
be notified that an in-service personal 
assault claim may be corroborated by 
evidence from sources other than the 
service records, as defined in 38 C.F.R. § 
3.304(f)(3).  The RO should ensure that 
its letter meets the requirements of the 
Court decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

3.  After completion of the above 
instructions, if the RO determines that a 
corroborated in-service stressor is 
present, afford a psychiatric examination 
to the veteran.  All necessary non-
invasive tests should be conducted.  The 
claims folder must be made available to 
the examiner for review.  The examiner 
should then address the following:

a.  If an in-service stressor has been 
independently verified or a personal 
assault stressor has been otherwise 
corroborated, and PTSD is present, then 
is it at least as likely as not (i.e., 
to at least a 50-50 degree of 
probability) that PTSD is due to an 
independently verified in-service 
stressor or an otherwise corroborated 
in-service personal assault stressor, 
or is such a causal relationship 
unlikely (i.e., less than a 50-50 
probability)?

b.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

c.  A rationale should be provided for 
all opinions given.

d.  If the examiner cannot answer any 
of the questions posed without 
resorting to unsupported speculation, 
the examiner should so state.  

4.  Thereafter, readjudicate the claim.  
If any of the benefit by the remanded 
claim is not granted to the veteran's 
satisfaction, the veteran and her 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2007).

